DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3 and 12 are objected to because of the following informalities:  
claims 3 and 12 each claim “facial feature base on” in which “base” should be changed to “based”. 
Appropriate correction is required.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1-20 have been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) to not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) claim interpretation.
Pending claims 1-20 are directed to a user interface of a device utilizing a process illustrated in FIG. 28.   The parent patented claims are directed to generating and sending a message illustrated in FIG. 27.  Thus, a clear line of demarcation between the parent application’s patented claims and this application’s pending claims currently exist.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, 10, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moll et al., US Patent Application Publication No. 2019/0073115, hereinafter Moll.
Claim 1:
1. A method, comprising: 
accessing, by one or more hardware processors, first image data (Moll: 
computing device 310/computing device10 having processor 16 which processor 16 correspond to claimed one or more hardware processors, refer to paragraphs [0021], [0022], [0031], and [0047], and which perform accessing first image data, FIGs. 3, 4B, 5, and 6, step 610, paragraphs [0040] “In one embodiment, the user may select an image stored in the memory of the computing device 402. In embodiments, the user may select a live video stream that can be captured with the camera associated with the computing device 402.” and [0044] “Upon receiving the indication to capture the image, the overlay kit application may instruct the computing device to capture the image, for example, by utilizing the camera associated with the computing device.”.);
identifying, by the one or more hardware processors, based on the first image data, a target facial feature (Moll:  FIG. 6, step 620, paragraph [0045].); 
detecting, by the one or more hardware processors, a user selection of an image processing operation to modify the target facial feature with a media overlay (Moll:  user selects page having design 232, 235, 248 to input into computing device 310 which meets BRI of claimed “a user selection of an image processing operation to modify the target facial feature with a media overlay”, FIG. 3, and paragraphs [0032] and [0033].); 
	performing, by the one or more hardware processors, the image processing operation on the first image data using the media overlay to generate second image data, the second image data including a modified target facial feature (Moll:  FIGs. 4B, 5, 6, step 630, paragraphs [0040], [0041], and [0046].); and 
causing, by the one or more hardware processors, display of the second image data on a user interface of a device (Moll:  FIGs 4B, 5, and 6, step 640, and paragraphs [0041]-[0043] and [0047].).  
Claim 8:
8. The method of claim 1, wherein the first image data corresponds to an image that is captured via a camera coupled to the device (Moll:  paragraph [0040] “With continued reference to FIGS. 4A-B, the overlay kit application may augment a user-selectable image with the custom digital overlay 410. In embodiments, the overlay kit application may augment the user's face that is identified in a user-selectable image. The user-selectable image may be any suitable image that is capable of being displayed on the screen 56, including a still image and/or a video. … In embodiments, the user may select a live video stream that can be captured with the camera associated with the computing device 402.” and paragraph [0044] “Upon receiving the indication to capture the image, the overlay kit application may instruct the computing device to capture the image, for example, by utilizing the camera associated with the computing device.”.).
	Claims 10 and 17:
	Claims 10 and 17 are system claim versions of method claims 1 and 8 and system claims 10 and 17 are rejected for the same reasons given for method claims 1 and 8.
	Claim 19:
	Claim 19 is a non-transitory computer-readable medium claim version of method claim 1 and non-transitory computer-readable medium claim 19 rejected for the same reasons given for method claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4, 11-13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Moll et al., US Patent Application Publication No. 20190073115, hereinafter Moll, in view of Zhao et al., CN 110189248 A, hereinafter Zhao.
Claim 2:
2. The method of claim 1, wherein the image processing operation on the first image data using the media overlay is performed using a machine learning model.
Mol describes facial features detection, refer to abstract, claim 1, and paragraphs [0003], [0015], [0016], and [0047], however, is silent as to any specific image recognition algorithm such as machine learning model.  
Zhao describes in field of image fusing template image onto a face image using Artificial Intelligence and machine learning to perform the processing “Specifically, according to embodiments of the present disclosure, the process described below with reference to flowchart may be implemented as a computer software program. For example, embodiments of the present disclosure includes a computer program product which comprises loading the computer program on a computer readable medium, the computer program comprises the program code for executing the method flow shown in FIG. In such an embodiment, the computer program can be downloaded and installed from the network through the communication portion 209, and/or from the removable medium 211 is mounted. in the computer program by the central processing unit (CPU) 201, when executed, various functions defined in method and device of executing the application. In some embodiments, the computer system 200 may also include AI (ArtificialIntelligence, artificial intelligence) to processor, processor is used for processing the AI operation related to machine learning.”.  Zhao’s using Artificial Intelligence and machine learning to perform the processing includes the image recognition.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of Zhao to utilize machine learning as image recognition algorithm in Moll since this is merely selecting from many known image recognition algorithms having predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007), U.S. Supreme Court No. 04-1350 Decided April 30, 2007, 127 SCt 1727, 167 LEd2d 705.
KSR at page 1395 of USPQ states:

The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007), U.S. Supreme Court No. 04-1350 Decided April 30, 2007, 127 SCt 1727, 167 LEd2d 705.
KSR at page 1390 of USPQ states:
When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

Claim 3:
3. The method of claim 1, further comprising: 
using a machine learning model to generate a reference facial feature base on training data. 
Mol describes facial features detection, refer to abstract, claim 1, and paragraphs [0003], [0015], [0016], and [0047], however, is silent as to any specific image recognition algorithm such as machine learning model.  
Zhao describes in field of image fusing template image onto a face image using Artificial Intelligence and machine learning to perform the processing “Specifically, according to embodiments of the present disclosure, the process described below with reference to flowchart may be implemented as a computer software program. For example, embodiments of the present disclosure includes a computer program product which comprises loading the computer program on a computer readable medium, the computer program comprises the program code for executing the method flow shown in FIG. In such an embodiment, the computer program can be downloaded and installed from the network through the communication portion 209, and/or from the removable medium 211 is mounted. in the computer program by the central processing unit (CPU) 201, when executed, various functions defined in method and device of executing the application. In some embodiments, the computer system 200 may also include AI (ArtificialIntelligence, artificial intelligence) to processor, processor is used for processing the AI operation related to machine learning.”.  Zhao’s using Artificial Intelligence and machine learning to perform the processing includes the image recognition.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of Zhao to utilize machine learning as image recognition algorithm in Moll since this is merely selecting from many known image recognition algorithms having predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007), U.S. Supreme Court No. 04-1350 Decided April 30, 2007, 127 SCt 1727, 167 LEd2d 705.
KSR at page 1395 of USPQ states:

The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007), U.S. Supreme Court No. 04-1350 Decided April 30, 2007, 127 SCt 1727, 167 LEd2d 705.
KSR at page 1390 of USPQ states:
When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

In the above modification utilizing machine learning facial features detection covers the claimed generate a reference facial feature based on training data since machine learning involves training data.
Claim 4:
4. The method of claim 3, wherein identifying the target facial feature comprises: 
identifying, based on the training data, a facial landmark of a face included in an image represented by the first image data; and 
determining, based on the facial landmark, that the reference facial feature aligns with the target facial feature.  
Moll’s facial feature detection and template overlay covers identifying a facial landmark of a face included in an image represented by the first image data; and determining, based on the facial landmark, that the reference facial feature aligns with the target facial feature. However, as indicated above is silent as to utilizing machine learning which utilizes training data. 
The above obvious modification regarding machine learning and training data covers the claimed “identifying, based on the training data, a facial landmark of a face included in an image represented by the first image data”.

	Claims 11-13:
	Claims 11-13 are system claim versions of method claims 2-4 and system claims 11-13 are rejected for the same reasons given for method claims 2-4.
	Claim 20:
	Claim 20 is a non-transitory computer-readable medium claim version of method claim 2 and non-transitory computer-readable medium claim 20 rejected for the same reasons given for method claim 2.
Claims 5-7 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Moll et al., US Patent Application Publication No. 20190073115, hereinafter Moll, in view of Nishi et al., US Patent Application Publication No. 2004/0125423, hereinafter Nishi, and further in view of Deng et al., US Patent Application Publication No. 2013/0111337, hereinafter Deng.
Claim 5:
5. The method of claim 1, further comprising: 
determining that the first image data represents a first face and a second face, the first face including the target facial feature (Moll:  silent as to more than one face. Nishi:  detects plural faces, paragraphs [0086] and [0087].  Deng: cloud face analyzer 122, local face analyzer 124, paragraphs [0010]-[0012] and [0025]-[0029] and FIGs. 1 and 3-8.); 
detecting a first user selection of the first face to apply the image processing operation (Moll:  silent.  Nishi:  due this claim being an open ended comprising claim format the described user selection of an image having plural faces covers claimed “detecting a first user selection of the first face to apply the image processing operation”.  Deng:  paragraphs [0012] and [0025]-[0029] and FIGs. 3-8.); and 
based on the first user selection of the first face and the user selection of the image processing operation, performing the image processing operation on the first image data using the media overlay to generate the second image data (Moll:  silent  Nishi: steps 7 and 17, paragraphs [0123] and [0140].  Deng:  paragraphs [0012] and [0025]-[0029] and FIGs. 3-8.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of Nishi to modify Moll to determine plural faces since many images have plural faces, thus, giving predictable result of correctly adding ornamentation to images having plural faces. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007), U.S. Supreme Court No. 04-1350 Decided April 30, 2007, 127 SCt 1727, 167 LEd2d 705.
KSR at page 1395 of USPQ states:

The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of Deng to modify Moll modified by Nishi to select one face of a plurality of faces for image processing operation since this will have the predictable results conveyed by Deng. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007), U.S. Supreme Court No. 04-1350 Decided April 30, 2007, 127 SCt 1727, 167 LEd2d 705.
KSR at page 1395 of USPQ states:

The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Claim 6:
6. The method of claim 5, further comprising: 
detecting a second user selection of the second face to apply a second image processing operation that corresponds to a second media overlay (Moll:  silent.  Nishi:  silent.  Deng:  paragraphs [0012] and [0025]-[0029] and FIGs. 3-8.); and 
performing the second image processing operation on the second image data using the second media overlay to generate third image data (Moll:  silent  Nishi: steps 7 and 17, paragraphs [0123] and [0140].  Deng:  paragraphs [0012] and [0025]-[0029] and FIGs. 3-8.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of Nishi to modify Moll to determine plural faces since many images have plural faces, thus, giving predictable result of correctly adding ornamentation to images having plural faces. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007), U.S. Supreme Court No. 04-1350 Decided April 30, 2007, 127 SCt 1727, 167 LEd2d 705.
KSR at page 1395 of USPQ states:

The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of Deng to modify Moll modified by Nishi to select another one face of the plurality of faces for image processing operation since this will have the predictable results conveyed by Deng. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007), U.S. Supreme Court No. 04-1350 Decided April 30, 2007, 127 SCt 1727, 167 LEd2d 705.
KSR at page 1395 of USPQ states:

The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Claim 7:
7. The method of claim 6, further comprising: 
causing display of the third image data on the user interface of the device (Moll:  silent.  Nishi:  silent.  Deng:  paragraphs [0012] and [0025]-[0029] and FIGs. 3-8.).  
Result of modification in paragraph 6 leads to display of the third image data on the user interface of the device.
	Claims 14-16:
	Claims 14-16 are system claim versions of method claims 5-7 and system claims 14-16 are rejected for the same reasons given for method claims 5-7.
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Moll et al., US Patent Application Publication No. 20190073115, hereinafter Moll, in view of Slegers et al., WO 2018/147741 A1, hereinafter Slegers.
Claim 9:
9. The method of claim 1, further comprising: 
generating a message comprising the second image data (Moll:  silent regarding message.  Slegers:  describes generating a message 50 having a composited image, refer to FIG. 1.); and 
	sending, to a server, the message for sharing with one or more other devices (Moll:  silent regarding sending message to server.  Slegers:  describes message servers handling the message (emphasis added) “Figure 1 shows a system with which personal messages can be exchanged between users. The users have for this purpose a telecommunication device 10,20 which enables the user to establish and maintain a telecommunication connection 30. Both telecommunication devices 10,20 comprise in this case a smart phone, although use can also be made instead of a smart watch, laptop, tablet or desktop computer to send or receive a message, and different forms of virtual and augmented reality applications will add a wide range of applications thereto in the future. The telecommunication connection 30 is only shown schematically in the figure and can take diverse forms in practice. It is particularly an optionally fixed connection in a public mobile or fixed telephony network or an IP computer network, such as the Internet in particular. The messaging is handled herein by one or more per se known message servers. A suitable program code (software) 40 is operational on the sending device 10 for the purpose of composing, configuring and sending a message 50. This is particularly program code which has been obtained, optionally via the user, from an external source such as for instance the Internet, for instance in that the user, optionally against payment, has loaded an App provided for the purpose from a collection point for program codes (App store). In addition to being used to configure a message, this App provides a link to software which has optionally been loaded into and is operational in the device and which provides access to a social media channel from a diversity of channels such as the now immensely popular WhatsApp®, Instagram®, Linkedln® or Facebook®. The relevant client-software application (App) 40 enables a user to compose and configure a message 50 with his/her telecommunication device 10 and to then send it over a telecommunication connection 30 to another user, in particular another user of a shared social media channel. For this purpose the user selects an image 5 as basis for the message. This is for instance an image 5 already stored in or on his/her device 10 or an image 5 which he/she has been able, via device 10, to load therein. This is particularly a photographic recording 5 which has been made by the user with the camera 15 available in his/her device, for instance of and during an event in which he/she is taking part.”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Sleger to form and send a message from the image resulting from Moll’s step 640 in view of motivation provided by Sleger “Electronic messaging is a phenomenon which is here to stay in today's world with e-mail and social media.” and “Characteristic of all social media channels and messaging services is that users send messages to each other continuously and appear to want to do this to an ever increasing extent and with an ever increasing frequency. Many users therefore seek to keep the time duration for composing a message as short as possible while keeping the information density as high as possible. This is achieved through the use of formal or informal abbreviations in a message and the use of picture elements. This latter category in particular is found to be particularly useful in nevertheless generating a meaningful communication with a short message. The picture elements applied for this purpose are brought together in a collection of so-called emoticons made available to a user by the operating system of a computer or smart phone. By selecting an appropriate emoticon an entire message or emotion can sometimes be exchanged using a single picture element.”.  KSR at page 1395 of USPQ states:
The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

	Claim 18:
	Claim 18 is a system claim version of method claim 9 and system claim 18 is rejected for the same reasons given for method claim 9.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
	Moriya, US Patent Application Publication No. 2017/0294038, describes with regard to FIGs. 8A-8D and paragraphs [0075]-0081] selecting a one face of a plurality of faces then selecting another one face of the plurality of faces.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A BRIER whose telephone number is (571)272-7656.  The examiner can normally be reached on Mon-Fri 8:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEFFERY A. BRIER
Primary Examiner
Art Unit 2613



/JEFFERY A BRIER/Primary Examiner, Art Unit 2613